Title: To George Washington from Major General Artemas Ward, 27 May 1776
From: Ward, Artemas
To: Washington, George

 

Sir
Boston 27 May 1776.

I am to inform your Excellency that Mr Bartlett the Agent at Beverly has purchased the Brigantine Hannah for the Continent, at five hundred and twenty pounds. Captain Bradford of Boston having represented to me that he had an order from Robert Morris Esqr. Member of Congress, one of the Marine Committee, to provide a good sailing Vessel for Continental Service and that the Brigantine would answer the purpose, I have directed Mr Bartlett to let Capt. Bradford have the Brigantine to fit her for the use of the Continent, as Mr Morris writes that a Vessel is wanted to go a voyage upon particular business immediately.
In the late account I transmitted respecting the attempt the Pirates made upon the two armed Schooners in this Harbour, I mentioned that Major Frazers Schooner cut her cable and came up; since I have learnt more particulars I think it appears that the little Schooner was bravely defended. The Franklin had twenty one men Officers included; the Lady Washington had seven, Captain Cunningham Commander, she was attacked by five Boats which were supposed to contain near or quite an hundred men, but after repeated efforts to board her they were beaten off by the intrepidity and exertions of the little Company who gloriously defended the Lady against the brutal Ravishers of Liberty. I am Your Excellency’s Obedient Humble Servant

Artemas Ward

